[Cite as State ex rel. Gibson v. Indus. Comm., 123 Ohio St. 3d 92, 2009-Ohio-4148.]




   THE STATE EX REL. GIBSON, APPELLANT, v. INDUSTRIAL COMMISSION OF
                               OHIO ET AL., APPELLEES.
                    [Cite as State ex rel. Gibson v. Indus. Comm.,
                         123 Ohio St. 3d 92, 2009-Ohio-4148.]
Workers’ compensation — Temporary total disability compensation — Late
        certification of disability.
    (No. 2008-1376 — Submitted June 16, 2009 — Decided August 25, 2009.)
      APPEAL from the Court of Appeals for Franklin County, No. 07AP-770,
                                     2008-Ohio-2840.
                                  __________________
        Per Curiam.
        {¶ 1} At issue is appellant Douglas Gibson’s request for temporary total
disability compensation.        Gibson had a history of lumbar problems before
spraining his lower back at work on July 24, 2005. Dr. Charles B. May reported
on August 1, 2005, that he had “placed [Gibson] off work and [hoped] to return
him to a light duty position as soon as his pain becomes more tolerable.” Within
a month, Gibson was working “restricted duty” as a delivery driver with his
employer, appellee C.W. DeMary Service, Inc.                This work arrangement was
apparently agreed to by Gibson and DeMary without Dr. May’s participation.
        {¶ 2} The nature and duration of the medical restrictions Dr. May
imposed is not clear from the record, and by September 2005, it was a source of
controversy between Dr. May, DeMary, and Gibson’s managed-healthcare
provider. The dispute between these three parties coincides with an apparent lack
of treatment between August 31, 2005, and approximately February 2006, but it is
unclear whether the lack of treatment was related to this dispute or not.
                             SUPREME COURT OF OHIO




       {¶ 3} On December 30, 2005, DeMary eliminated Gibson’s light-duty
job, and Gibson did not return to work in another capacity. Despite the fact that
he was not working, appellee Industrial Commission of Ohio specifically noted in
orders dated April 4, 2006, and May 11, 2006, that Gibson was not requesting
temporary total disability compensation.
       {¶ 4} In early 2007, a lumbar disc condition was added to Gibson’s
workers’ compensation claim. Gibson then moved the commission for temporary
total disability compensation retroactive to December 30, 2005 — the date his
light-duty job ended. A March 21, 2007 C-84 disability form from Dr. May
attributed the alleged disability to a restricted range of motion and subjective
complaints of pain.
       {¶ 5} Dr. Ronald J. Bloomfield reviewed Gibson’s file at the
commission’s request. Dr. Bloomfield reported that treatment had remained the
same throughout the course of Gibson’s claim and suggested that it differed little
from the treatment that he had received before his industrial injury. Similarly, he
stated that Gibson’s complaints of pain remained constant but that eventually
Gibson started to improve.
       {¶ 6} Dr. Bloomfield was aware that Gibson did “transitional work” until
December 30, 2005. In that vein, Dr. Bloomfield wrote:
       {¶ 7} “Mr. Gibson * * * was participating in a transitional work
program. He continued to have pain but was improving under Dr. May’s care.
The record is not clear as to what happened later that year causing Mr. Gibson to
be unable to work since 12-30-05 to the present. * * * He had pain prior to the
events of 7-24-05 and was able to continue working for a number of months after
his industrial accident. Through the entire time period to the present Mr. Gibson
has complained of back pain and Dr. May has persistently recommended physical
therapy and trigger point injections. Nothing is provided to support a period of




                                           2
                               January Term, 2009




TTD from December 30, 2005 to the present. No medical evidence is provided to
support some change [on] 12-30-05 to support the requested period of TTD.”
       {¶ 8} A commission district hearing officer denied compensation:
       {¶ 9} “[T]he injured worker has not met his burden of proving that he
was unable to perform the duties of his former position of employment * * *.
       {¶ 10} “This order is based on Dr. Bloomfield’s 04/07/2007 report. * * *
[T]emporary total disability compensation has never before been paid in this
claim and there is no narrative report or other rationale from Dr. May explaining
his temporary total disability opinion or providing any new or changed
circumstances that justify a period [of] temporary total disability compensation
starting 12/30/2005.”
       {¶ 11} A staff hearing officer affirmed:
       {¶ 12} “Dr. Bloomfield * * * concluded in light of the amount and nature
of this treatment that there was insufficient evidence to conclude that the claimant
was temporarily and totally disabled. In light of the long period of time under
consideration, and failure to seek compensation at the time the claimant was
disabled, the Staff Hearing Officer finds Dr. Bloomfield’s conclusion to be well
supported. Relying on Dr. Bloomfield’s report, as well as an independent review
of the records, the Staff Hearing Officer finds that the claimant has not
demonstrated entitlement to temporary total disability compensation as
requested.” Further appeal was refused.
       {¶ 13} Gibson filed a complaint in mandamus in the Court of Appeals for
Franklin County, alleging that the commission abused its discretion in denying
compensation. The magistrate agreed, finding that Dr. Bloomfield’s report could
not support the denial of compensation:
       {¶ 14} “[I]t is apparent that [Dr. Bloomfield] was completely unaware that
relator was still performing transitional work and that it was the employer’s
inability to provide him with further transitional work which led to his



                                          3
                            SUPREME COURT OF OHIO




unemployment after December 30, 2005. Dr. Bloomfield reviewed the record
trying to find some medical evidence to support relator’s departure from the
workforce when, in fact, it was the employer who was unable to provide him with
further transitional work.” State ex rel. Gibson v. Indus. Comm. of Ohio, Franklin
App. No. 07AP-770, 2008-Ohio-2840, ¶ 37.
        {¶ 15} The court of appeals did not adopt the magistrate’s conclusion of
law:
        {¶ 16} “[B]ased solely on th[e] clinical findings, Dr. Bloomfield disagreed
with the conclusion that relator was entitled to the requested period of [temporary
total disability] compensation. Essentially, Dr. Bloomfield disagreed with the
conclusion that relator was unable to return to his former position of employment,
even though he was aware that relator had been in a transitional work program.
The fact that Dr. Bloomfield did not know the reason why relator was no longer
working does not invalidate his opinion. The information was not relevant to his
opinion. Dr. Bloomfield simply believed that the clinical findings did not support
the conclusion that relator was unable to return to his former position of
employment.” Id. at ¶ 4.
        {¶ 17} The court of appeals denied the writ, prompting Gibson’s appeal as
of right.
        {¶ 18} The commission denied compensation based on its and Dr.
Bloomfield’s reviews and ultimately concluded that treatment over the disputed
period did not corroborate a disability of the severity alleged. The order also
suggests that the commission was influenced by a lack of contemporaneous
evidence of disability.
        {¶ 19} In his report, Dr. Bloomfield focused on Gibson’s treatment and
symptoms. He did not directly comment on the appropriateness of the former but
stressed that Gibson’s symptoms and treatment were the same before his
industrial accident as after, despite the additional allowance of a disc condition.




                                         4
                                January Term, 2009




This is significant because if the symptoms and treatment remained unchanged, so
would the disability created by them.
       {¶ 20} Dr. Bloomfield did not believe that Gibson’s symptoms prevented
a return to the former position of employment. Gibson had preexisting back
problems, but his symptoms, according to Dr. Bloomfield, were the same both
before and after the July 24, 2005 reinjury. Since his symptoms before reinjury
did not prevent Gibson from doing his regular duties, it follows that these same
symptoms would not prevent a return to those duties after reinjury.              Dr.
Bloomfield, moreover, went one step further in specifying that Gibson’s treatment
and symptoms were the same after December 30, 2005. Dr. Bloomfield could not
substantiate a temporary total disability after that date without a medical change.
       {¶ 21} Gibson contends that the relevant change on December 30, 2005,
was occupational, not medical, and that Dr. Bloomfield’s report is fatally flawed
as a result. Gibson argues that on December 30, 2005, DeMary eliminated his
light-duty job and with it removed the sole obstacle to temporary total
compensation payment.       That logic, of course, works only if Gibson was
medically unable to return to his former position before December 30, 2005,
which neither the commission nor Dr. Bloomfield believed.
       {¶ 22} Gibson     asserts   that   his   light-duty assignment    constitutes
unassailable proof that he was unable to return to his former position from July
through December 2005. This is incorrect. The commission’s discretion is not
bound by any work arrangement Gibson may have made with DeMary.
Consequently, the fact that Gibson and DeMary may have agreed to a light-duty
work arrangement does not force the commission to conclude that Gibson was
medically unable to perform his regular duties from July to December 2005.
       {¶ 23} The commission’s order, which referred to “the long period of time
under consideration and the failure to seek compensation at the time claimant was
disabled,” also suggests that a lack of contemporaneous medical evidence of



                                          5
                            SUPREME COURT OF OHIO




disability influenced its decision. Under State ex rel. Bercaw v. Sunnybreeze
Health Care Corp., 119 Ohio St. 3d 284, 2008-Ohio-3922, 893 N.E.2d 502, the
credibility of a belated assertion of disability can be adversely influenced by the
lack of contemporaneous evidence of disability.
       {¶ 24} The commission’s statement implies that it was not persuaded by
Dr. May’s belated certification of disability. This is significant because Gibson’s
propositions center on discrediting Dr. Bloomfield’s report in the belief that if
Gibson is successful, the commission will be compelled to award temporary total
disability compensation based on Dr. May’s certification.       That reasoning is
flawed because even if Dr. Bloomfield’s report is stricken, the commission’s
apparent rejection of Dr. May’s opinion leaves the request for temporary total
disability compensation unsupported.
       {¶ 25} The commission, as was its prerogative, did not find Dr. May’s
belated certification of disability to be persuasive. We accordingly find that the
commission did not abuse its discretion in denying temporary total disability
compensation, and we affirm the judgment of the court of appeals.
                                                               Judgment affirmed.
       MOYER,     C.J.,   and    PFEIFER,       LUNDBERG   STRATTON,     O’CONNOR,
LANZINGER, and CUPP, JJ., concur.
       O’DONNELL, J., concurs in judgment only.
                                __________________
       Portman, Foley & Flint and Christopher A. Flint, for appellant.
       Richard Cordray, Attorney General, and William R. Creedon, Assistant
Attorney General, for appellee Industrial Commission.
       Fry, Waller & McCann and Derek L. Graham, for appellee C.W. DeMary
Service, Inc.
                           ______________________




                                            6